Exhibit 10.48

Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2009 and 2010 for
the executive officers of Seattle Genetics, Inc. (the “Company”). The table
below also sets forth the bonuses awarded to the Company’s executive officers
for the 2009 fiscal year under the Company’s 2009 Senior Executive Annual Bonus
Plan. The 2010 target bonuses (based on a percentage of base salary) for the
Company’s executive officers under the Company’s 2010 Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2009 Base Salary    2009 Bonus    2010 Base Salary    2010 Target Bonus
Percentage  

Clay B. Siegall, Ph.D.
President & Chief
Executive Officer

   $ 602,350    $ 346,351    $ 630,000    60 % 

Todd E. Simpson
Chief Financial Officer

   $ 313,900    $ 141,883    $ 336,500    40 % 

Eric L. Dobmeier
Chief Business Officer

   $ 370,550    $ 171,935    $ 387,250    40 % 

Thomas C. Reynolds
Chief Medical Officer

   $ 369,700    $ 173,020    $ 396,350    40 % 

Morris Rosenberg
Executive Vice President,
Development

   $ 318,300    $ 124,311    $ 327,850    35 % 

Vaughn Himes
Executive Vice President,
Technical Operations

   $ 310,000    $ 89,104    $ 317,800    35 % 

Bruce Seeley
Executive Vice President,
Commercial

   $ 320,000    $ 27,092    $ 323,450    35 % 

Director Compensation Information

The following table sets forth the compensation components for members of our
Board of Directors for 2009 and 2010, including equity awards. The compensation
for members of our Board of Directors was revised in February 2010 based on
benchmarking data of our peer group companies after consultation with our
compensation consultant, Compensia, Inc. The updates to take effect in 2010 were
intended to compensate our members of the Board of Directors at the 50th
percentile as determined by using data from our peer group companies. The
compensation in 2009 was the same as described in the section entitled “Director
Compensation” in the Company’s 2009 definitive proxy statement on Schedule 14A,
filed with the Securities and Exchange Commission on April 9, 2009.



--------------------------------------------------------------------------------

Compensation Element

  

2009

  

2010

General Board Service – Cash Retainer

   $ 30,000    $ 40,000

General Board Service – Equity

     

Initial Grant – Number of Shares

     25,000      25,000

Annual Grant – Number of Shares

     10,000      17,500

Chair Service – Annual Retainer

     

Lead Director

   $ 0    $ 12,000

Audit

   $ 16,000    $ 20,000

Compensation

   $ 5,000    $ 12,000

Nominating & Governance

   $ 5,000    $ 5,000

Committee Member Service – Annual Retainer

     

Audit

   $ 8,000    $ 10,000

Compensation

   $ 3,000    $ 6,000

Nominating & Governance

   $ 3,000    $ 3,000